Per Curiam,
This case was properly tried and determined in the court below. The only doubt which appears in the contest is whether the sheriff’s sale and deed to James Mc-Closkey left any question which ought to have been submitted to the jury, but, as this doubt was resolved in favor of the plaintiffs in error, they have nothing of which to complain.
The judgment is affirmed.
Note. — Although, from facts referred to in the opinion of the supreme court, it may be doubted if any of the questions raised by the assignments of error were decided, the following point should be stated so that it may be noted in the index and digest:
An offer of evidence, to prov.e a confession of title in one tenant in common by another, was held inadmissible, as an independent fact in an offer of compromise, in an action of ejectment.